Judgment and order reversed and new trial ordered, with costs to the appellants to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $8,896.94; in which event the judgment as so modified and the order appealed from are affirmed, without costs. No opinion. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.; Dowling and McAvoy, JJ., dissent and vote to reverse and grant new trial as to the defendant James Butler, Inc., on the ground that the verdict is against the weight of the evidence. Settle order on notice.